     Case 4:20-cv-00819-O Document 97 Filed 11/13/20               Page 1 of 22 PageID 1732



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 IBALDO ARENCIBIA,                                §
                                                  §
      Plaintiff,                                  §
                                                  §
 v.                                               §   Civil Action No. 4:20-cv-00819-O
                                                  §
 AGA SERVICE COMPANY d/b/a                        §
 ALLIANZ GLOBAL ASSISTANCE,                       §
 AMERICAN AIRLINES, INC., and                     §
 JEFFERSON INSURANCE CO.,                         §
                                                  §
      Defendants.                                 §


                                              ORDER

         Before the Court is Defendant American Airlines, Inc.’s (“American”) Motion to Dismiss

Plaintiff’s Amended Class Action Complaint (ECF No. 85), filed October 23, 2020. Having

considered the motion, response, reply, pleadings, record, and applicable law, and for the reasons

that follow, the Court GRANTS American’s Motion to Dismiss and, pursuant to 28 U.S.C. §

1404(a), sua sponte TRANSFERS the remaining claims against Defendants AGA Service

Company d/b/a Allianz Global Assistance (“Allianz”) and Jefferson Insurance Company

(“Jefferson”) to the United States District Court for the Southern District of Florida, the forum in

which Plaintiff Ibaldo Arencibia’s (“Arencibia”) initially filed this lawsuit.

I.       BACKGROUND

         This case arises from Arencibia’s decision to purchase a travel insurance policy from

Allianz on August 17, 2019, while booking airline tickets through American’s website. Arencibia

contends that Allianz wrongfully induced him to purchase the policy by misrepresenting the nature

and extent of coverage and that American was complicit in Allianz’s scheme to mislead

unsuspecting customers into purchasing travel insurance, driven by kickbacks from Allianz. The

                                                -1-
    Case 4:20-cv-00819-O Document 97 Filed 11/13/20                      Page 2 of 22 PageID 1733



Court now sets forth the factual allegations drawn from the Amended Class Action Complaint

(ECF No. 84), the live pleading.1

        On August 17, 2019, Arencibia purchased a roundtrip airline ticket on American’s website

to travel from Miami, Florida, to Bogotá, Colombia. Am. Compl. ¶ 18. During the booking process,

Arencibia was presented with the option to purchase travel insurance from Allianz. Id. ¶¶ 18-19.

Arencibia purchased the insurance policy for $36.83, allegedly because “it seemed like a good

option to protect his trip.” Id. ¶¶ 18-19, 37. Arencibia alleges “Allianz knowingly and voluntarily

accepted th[at] benefit[] by collecting the payment for [the] premium[]” when he “purchased travel

protection insurance” on American’s website. Id. ¶ 94. He alleges Allianz separately contracted to

pay American compensation in exchange for “letting [Allianz] sell ‘insurance’ on [its] website.”

Id. ¶¶ 31, 54.

        After Arencibia purchased the travel insurance policy, he was offered the opportunity to

earn $3,500 by serving as a lighting technician on a seven-day, multi-state tour on days overlapping

his planned Bogotá trip. Id. ¶ 20. Believing he was insured, he contacted Allianz on September 1,

2019. Id. ¶ 21. The Allianz agent informed him that his work conflict was not covered by his policy

and that he should call American to cancel the trip and then submit a claim to Allianz online to

“see what could be done.” Id. Arencibia completed Allianz’s online claim submission. Id. ¶¶ 22-

23. On September 9, 2019, Allianz informed Arencibia that it would be “unable to provide benefits

under the coverage you purchased because . . . [the Policy] is a named perils travel insurance

program [and] covers only the specific situations, events and losses included in [the Policy] and

only under the conditions [Allianz] describe[s].” Id. ¶ 35 and Ex. B (denial letter).



1
 In its recitation of the facts, the Court views all well-pleaded allegations in the live pleading as true and
draws all reasonable inferences in Plaintiff’s favor. See Sonnier v. State Farm Mut. Auto. Ins. Co., 509 F.3d
673, 675 (5th Cir. 2007).

                                                    -2-
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                    Page 3 of 22 PageID 1734



       Arencibia alleges Allianz’s denial letter was at odds with representations by Defendants

about the travel insurance policy he believed he had purchased, which included broad language

encouraging purchase and alluded to the supposed “insurance” protections. Id. ¶ 24. Arencibia

contends that Allianz’s offer on American’s website misrepresented the nature and substance of

his travel insurance policy. See, e.g., id. ¶¶ 19, 69(a), 79-80. He alleges he was led to believe he

was purchasing broad insurance coverage based on, among other things: (1) Allianz’s disclosure,

which clarified that, if he did not choose the insurance option, he would be personally responsible

for cancellations fees and expenses; (2) the requirement to accept or decline travel insurance before

booking, the broad offer language on American’s website, such as “Yes, protect my trip,” and the

representation that the Policy “[i]ncludes trip cancellation, trip interruption, . . . and more”; (3)

declination of the offer by selecting “No” led to a pop-up warning that read “No, I choose not to

protect my [price of my flight] purchase”; and (4) no pop-up or readily visible information warned

that the policy covered only named perils. Arencibia alleges that these representations,

collectively, would give a reasonable consumer the net impression that Allianz provides broad,

no-fault insurance protection.

       With regard to Jefferson, Arencibia alleges that

                as the signer of the policy, [Jefferson] is well aware of its contents and
       knows that, in essence and substance, the travel insurance policy is narrowly limited
       to medical emergencies or catastrophic events, in contradiction to the offer of
       insurance its partners, Allianz and [American], make to consumers at the time of
       purchase . . . Although it is aware of the policy and its limitations, Jefferson decides
       to participate in this scheme because it profits millions of dollars from it.

Id. ¶¶ 64-65.

       With respect to American, Arencibia contends that American provides “[a]ssistance” to

Allianz’s scheme by permitting Allianz to utilize American’s “online platform”—its website—to

make allegedly misleading travel insurance offers to customers like himself. Id. ¶¶ 47, 48.

                                                -3-
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                   Page 4 of 22 PageID 1735



Arencibia further alleges American is complicit in Allianz’s scheme to mislead unsuspecting

customers into purchasing this empty “insurance” coverage, driven by profitable kickbacks it

receives from Allianz. Id. ¶ 31.

       On October 17, 2019, Plaintiff filed this putative class action lawsuit in the Southern

District of Florida. ECF No. 1. Allianz and Jefferson filed a motion to dismiss for failure to state

a claim. See ECF No. 26. American, in addition to filing a motion to dismiss, filed a motion to

sever and transfer all claims against it to the Northern District of Texas, Fort Worth Division, based

on a forum selection clause to which Arencibia agreed when he joined American’s AAdvantage

loyalty program. See ECF No. 33.

       Based on the forum selection clause, on August 5, 2020, the presiding judge in the Southern

District of Florida transferred the entire matter to this Court, declining to address American’s

request for severance or the parties’ pending motions to dismiss. See Order, ECF No. 61. Following

transfer, Arencibia filed his Amended Class Action Complaint individually and on behalf of all

persons who purchased a travel insurance policy from Allianz through American’s website within

the applicable limitations period (“Class Period”). He also seeks to bring this action on behalf of a

subclass of “all Florida residents” who purchased a travel insurance policy from Allianz through

American’s website (the “Florida subclass”) and a subclass of “all Texas residents” who likewise

purchased a travel insurance policy from Allianz through American’s website (the “Texas

subclass”). Am. Compl. ¶ 66. Arencibia alleges that “most putative Class Members are exposed,

through [American’s] website, to an equally misleading offer of insurance for which they are not

reimbursed when trips are cancelled.” Id. ¶ 70.




                                                  -4-
  Case 4:20-cv-00819-O Document 97 Filed 11/13/20                    Page 5 of 22 PageID 1736



       On behalf of the Texas subclass, Arencibia asserts two claims under Texas law against

American: (1) for unjust enrichment (Count II) and (2) for violations of the Texas Deceptive Trade

Practices Act (“TDTPA”), Tex. Bus. & Com. Code § 17.50(a) (Count VI).

       On behalf of the Florida subclass, Arencibia asserts two claims under Florida law against

Allianz and Jefferson: (2) for unjust enrichment (Count III) and (2) for violations of the Florida

Deceptive and Unfair Trade Practices Act, § 501.201 et seq., Fla. Stat. (“FDUTPA”) (Count IV).

       On behalf of a nationwide class, Arencibia asserts a claim against all Defendants alleging

violations of the Racketeer Influenced and Corrupt Organization Act, 18 U.S.C. 1961, et seq.

(“RICO”) (Count V) and seeks declaratory judgment (Count I). Arencibia seeks actual monetary

damages, treble damages under RICO, punitive damages under FDUTPA and TDTPA, pre-

judgment interest, and attorney’s fees and costs.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 8(a) requires a claim for relief to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8

does not require detailed factual allegations, but “it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). If a plaintiff fails to satisfy

Rule 8(a), the defendant may file a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6) for “failure to state a claim upon which relief may be granted.”

       To survive a motion to dismiss under Rule 12(b)(6), a plaintiff must plead “enough facts

to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 663 (citing



                                                 -5-
  Case 4:20-cv-00819-O Document 97 Filed 11/13/20                    Page 6 of 22 PageID 1737



Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting

Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility of entitlement

to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

       In reviewing a Rule 12(b)(6) motion, the Court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State Farm

Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007). The Court may not accept legal conclusions

as true, and only a complaint that states a plausible claim for relief will survive a motion to dismiss.

Iqbal, 556 U.S. at 678-79. When well-pleaded factual allegations are present, the Court assumes

their veracity and then determines whether they plausibly give rise to an entitlement to relief. Id.

       “Generally, a court ruling on a 12(b)(6) motion may rely on the complaint, its proper

attachments, documents incorporated into the complaint by reference, and matters of which a court

may take judicial notice.” Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011)

(citations omitted); see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

A court may also consider documents that a defendant attaches to a motion to dismiss if plaintiff’s

complaint refers to them and they are central to the plaintiff’s claims. Collins v. Morgan Stanley

Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000).




                                                 -6-
  Case 4:20-cv-00819-O Document 97 Filed 11/13/20                  Page 7 of 22 PageID 1738



III.   ANALYSIS

       A. Arencibia’s Claims Against American

           1. Claims on Behalf of Texas Subclass (Counts II and VI)

               a.      Article III Standing

       Article III standing is a threshold question in every federal case and “determin[es] the

power of the court to entertain the suit.” Warth v. Seldin, 422 U.S. 490, 498 (1975). That Arencibia

seeks to proceed with his claims on a class basis does not change the fundamental requirement of

standing. “That a suit may be a class action . . . adds nothing to the question of standing, for even

named plaintiffs who represent a class ‘must allege and show that they personally have been

injured, not that injury has been suffered by other, unidentified members of the class to which they

belong and which they purport to represent.’” Lewis v. Casey, 518 U.S. 343, 357 (1996) (quoting

Simon v. E. Ky. Welfare Rts. Org., 426 U.S. 26, 40 n.20 (1976).

       American moves to dismiss Counts II and VI because Arencibia, a resident of Florida,

lacks Article III standing to assert claims against American on behalf of the Texas subclass:

       Plaintiff’s state law claims against American should be dismissed most obviously
       because Plaintiff is not a member of the only subclass asserting unjust enrichment
       and Texas DTPA claims against American. Count II and Count VI of Plaintiff’s
       Amended Complaints assert claims against American on behalf of a Texas subclass
       of “Texas residents.” Am. Compl. ¶ 66. But Plaintiff admittedly is a Florida
       resident. Id. ¶ 1.

American’s Brief Support Mot. Dismiss 7, ECF No. 86.

       Arencibia counters that he undisputedly possesses Article III standing and that American

is actually challenging whether he can represent absent class members—a question to be addressed

in the Rule 23 class certification analysis, not on a motion to dismiss. Pl.’s Resp. 4, ECF No. 90.

For the reasons that follow, the Court rejects Arencibia’s argument.




                                                -7-
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                   Page 8 of 22 PageID 1739



       Two Supreme Court opinions, Ortiz v. Fibreboard Corp., 527 U.S. 815 (1999) and

Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1997), are at the heart of the issue. In Ortiz, the

Court addressed arguments regarding the Article III standing of members of a global settlement

class who, petitioners argued, had not suffered an injury in fact. 527 U.S. at 831. The Court

determined, in that case, to address class certification issues before addressing questions relating

to Article III standing. In Amchem, the Supreme Court addressed the interplay between Federal

Rule of Civil Procedure 23 and class settlements. It also, however, agreed with the Third Circuit’s

decision not to address challenges to the plaintiffs’ Article III standing to assert their claims,

finding the class certification issues “dispositive” and therefore “logically antecedent” to issues of

standing in that case. 521 U.S. at 612-13.

       The standing issue in Ortiz and Amchem related to proposed class members, that is, persons

who were not yet parties to the case. By contrast, however, this Court is confronted with a

challenge to the standing of an actual, not proposed, Plaintiff. Ortiz does not require the Court to

defer ruling on standing in all circumstances. See Ford v. NYLCare Health Plans of the Gulf Coast,

Inc., 301 F.3d 329, 333 n.2 (5th Cir. 2002) (noting the limited exception enunciated in Ortiz and

holding that Article III standing determination may precede class certification issues). Numerous

courts have addressed standing at the pleadings stage in similar circumstances and concluded that

named plaintiffs lack standing to bring claims in states where they do not reside, finding that class

certification issues are not “logically antecedent” to the issue of Article III standing when a named

plaintiff seeks to assert claims under the laws of a state in which he does not reside and was not

injured. See, e.g., Schertzer v. Bank of Am., N.A., 445 F. Supp. 3d 1058, 1072 (S.D. Cal. 2020)

(dismissing claims asserted under the laws of states in which no named plaintiff resided); In re

HSBC BANK, USA, N.A., Debit Card Overdraft Fee Litig., 1 F. Supp. 3d 34, 49 (E.D.N.Y. 2014),



                                                 -8-
  Case 4:20-cv-00819-O Document 97 Filed 11/13/20                    Page 9 of 22 PageID 1740



on reconsideration sub nom. In re HSBC Bank, USA, N.A., Debit Card Overdraft Fee Litig., 14 F.

Supp. 3d 99 (E.D.N.Y. 2014) (dismissing claims asserted under the laws of states in which no

plaintiff resided, concluding “Plaintiffs may only assert a state claim if a named plaintiff resides

in, does business in, or has some other connection to that state.”); In re Packaged Ice Antitrust

Litig., 779 F. Supp. 2d 642, 656 (E.D. Mich. 2011) (rejecting plaintiffs argument that Ortiz

required the court to defer ruling on plaintiffs’ standing to bring claims in states where they did

not reside and finding no Article III standing under the laws of those states); In re Potash Antitrust

Litig., 667 F. Supp. 2d 907, 924 (N.D. Ill. 2009) (same); In re Flonase Antitrust Litig., 610 F.

Supp. 2d 409, 418-19 (E.D. Pa. 2009) (same); see generally 1 McLaughlin on Class Action, § 4.28

(17th ed. & 2020 Update) (“Named Plaintiffs generally lack standing to assert claims under the

laws of the States in which they do not reside or in which they suffered no injury.”); see id. n.111

(collecting cases).

       “To hold otherwise ‘would allow Plaintiff to engage in lengthy and expensive discovery

with respect to alleged violations of state laws when the Court cannot be certain that any individual

suffered an injury under those laws.’” In re HSBC BANK, USA, N.A., Debit Card Overdraft Fee

Litig., 1 F. Supp. 3d at 50 (quoting Smith v. Pizza Hut, Inc., No. 09-cv-01632 (CMA)(BNB), 2011

WL 2791331, at *9 (D. Colo. July 14, 2011)); see also In re Wellbutrin, 260 F.R.D. 143, 155 (E.D.

Pa. 2009) (finding that certifying a class action without named plaintiffs who have standing to

assert each claim would “allow named plaintiffs in a proposed class action, with no injuries in

relation to the laws of certain states referenced in their complaint, to embark on lengthy class

discovery with respect to injuries in potentially every state in the Union.”).

       Because Arencibia’s lack of standing is “plain enough from the pleadings,” it is an

appropriate basis for dismissal even if it overlaps with issues typically raised at class certification.



                                                 -9-
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                 Page 10 of 22 PageID 1741



Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982). Arencibia does not contest that his

Amended Complaint asserts state law claims against American only “on behalf of the Texas

Subclass,” which is composed of only Texas residents. See Am. Compl. ¶¶ 66, 88-91, 119-30.

Because he is admittedly not a member of that group, no plaintiff in this case advances a claim

under Counts II or VI of the Amended Complaint. Accordingly, the Court grants American’s

Motion to Dismiss Counts II and VI as Arencibia, a Florida resident, lacks standing to assert claims

under Texas law on behalf of a Texas subclass.

               b.      Failure to State a Claim

       In the alternative, the Court grants American’s Motion to Dismiss Counts II and VI

pursuant to Rule 12(b)(6) for failure to state claim.

                       i.      Count II (Unjust Enrichment on Behalf of Texas Subclass)

       First, American moves to dismiss Count II alleging unjust enrichment for failure to state a

claim under Texas law. American’s Brief Support Mot. Dismiss 11, ECF No. 86. In response,

Arencibia concedes that “unjust enrichment may not be an independent claim in Texas,” but he

argues that a party may recover on other claims under an unjust enrichment theory when the

defendant has obtained a benefit through fraud or duress. Pl.’s Resp. 7-8, ECF No. 90.

       Texas law does not recognize an independent cause of action for unjust enrichment.

Clapper v. Am. Realty Inv’rs, Inc., No. 3:14-cv-2970-L, 2019 WL 5865709, at *9 (N.D. Tex. Nov.

7, 2019); Hancock v. Chi. Title Ins. Co., 635 F. Supp. 2d 539, 560 (N.D. Tex. 2009) (Fitzwater,

J.). “Moreover, Texas courts of appeals have consistently held that unjust enrichment is not an

independent cause of action, but is instead a theory upon which an action for restitution may rest.”

Hancock, 635 F. Supp. 2d at 560 (citations omitted).




                                                - 10 -
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                   Page 11 of 22 PageID 1742



       Assuming the Amended Complaint is construed to seek recovery under some other cause

of action under an unjust enrichment theory, the Fifth Circuit recently emphasized that a party

seeking to recover under such a theory must “prove[] that [the opposing party] obtained a benefit

. . . by fraud, duress, or the taking of an undue advantage.” Dig. Drilling Data Sys., L.L.C. v.

Petrolink Servs., 965 F.3d 365, 379 n.11 (5th Cir. 2020) (citation omitted). Arencibia argues that

he has alleged American supports Allianz’s purported scheme by providing access to its website,

and allegedly requiring customers to choose whether to buy trip insurance. Pl.’s Resp. 8, ECF No.

90. These types of allegations do not amount to plausible allegations of fraud or duress. Further,

insofar as Arencibia alleges that American implies it is the seller of the insurance or a close partner

to Allianz, the Court notes that in the Amended Complaint he alleges that American discloses that

the insurance is purchased from a third party—not American. See Am. Compl. ¶ 49.

       For these reasons, the Court concludes that Arencibia fails to state a claim for unjust

enrichment under Texas law or to plausibly allege that American obtained a benefit by fraud,

duress, or the taking of undue advantage. Accordingly, in the alternative to dismissing Count II

because Arencibia lacks Article III standing to bring this claim on behalf of the Texas subclass,

the Court grants American’s Motion to Dismiss Count II for failure to state a claim.

                       ii.     Count VI (Violations of TDTPA on Behalf of Texas Subclass)

       American moves to dismiss Count VI alleging violation of the TDTPA for failure to state

a claim under Federal Rule of Civil Procedure 12(b)(6). American’s Brief Support Mot. Dismiss

12-13, ECF No. 86.

       To prove a claim under the TDTPA, Tex. Bus. & Com. Code § 17.50(a), Plaintiff must

establish (1) that he is a “consumer”; (2) that American “engaged in a false, misleading, or

deceptive act” as defined by § 17.46; (3) that he “relied to his detriment on the deceptive act”; (4)



                                                - 11 -
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                   Page 12 of 22 PageID 1743



that he suffered “actual damages”; and (5) that American’s conduct “was the producing cause” of

those damages. Cruz v. Andrews Restoration, Inc., 364 S.W.3d 817, 823-24 (Tex. 2012). The

TDTPA also requires the plaintiff to prove, as a separate element, “detrimental reliance.” Gordon

v. Sig Sauer, Inc., 2019 WL 4572799, at *21 (S.D. Tex. Sept. 20, 2019); see Tex. Bus. & Com.

Code § 17.50(a)(1)(B).

       Even viewing all well-pleaded allegations as true, the Court determines that Arencibia has

failed to plead a plausible claim that American “engaged in a false, misleading, or deceptive act”

as defined by § 17.46, or that he detrimentally relied on any conduct by American. First, the

Amended Complaint is targeted at what Arencibia alleges are Allianz’s representations. As

American correctly notes, Arencibia alleges repeatedly that his real complaint is with “Allianz’s

offer,” see e.g., Am. Compl. ¶¶ 19, 25, 28, 35, 46 “Allianz’s representations,” id. ¶¶ 24, 45,

“Allianz’s disclosure,” id. ¶¶ 19, 25, and “Allianz’s insurance,” id. ¶ 26, that “Allianz sells,” id. ¶

4. The Court agrees with American that none of those complaints state a plausible claim under the

TDTPA against American.

       In response, Arencibia argues that American failed to disclose information about his policy.

Pl.’s Resp. 2, 10, ECF No. 90. Under Texas law, however, “an insured’s mistaken belief

concerning the extent of coverage is not grounds for a misrepresentation claim” under the TDTPA

“absent some affirmative misrepresentation of the terms of coverage.” Glenn v. L. Ray Calhoun &

Co., 83 F. Supp. 3d 733, 749-50 (W.D. Tex. 2015). Arencibia does not allege any affirmative

misrepresentation made by American about his coverage.

       Additionally, Arencibia alleges he purchased travel insurance based on what the policy

offered, Am. Compl. ¶¶ 24-26, and not because he believed that American was the source of the

travel insurance. He thus cannot show that he detrimentally relied on any supposed misimpression.



                                                - 12 -
    Case 4:20-cv-00819-O Document 97 Filed 11/13/20                     Page 13 of 22 PageID 1744



        For these reasons, the Court concludes that Arencibia fails to plausibly allege that

American “engaged in a false, misleading, or deceptive act” as defined by § 17.46, or that he

detrimentally relied on any false, misleading, or deceptive act by American. Thus, in the alternative

to dismissing Count VI because Arencibia lacks Article III standing to bring this claim on behalf

of the Texas subclass, the Court determines he has failed to state a claim that American violated

the DTPA. Accordingly, the Court grants American’s Motion to Dismiss Count VI for failure to

state a claim.2

                  2.     Count V – RICO Violation Against American

        On behalf of a nationwide class, Arencibia alleges American violated RICO (Count V).

American moves to dismiss Count V as barred by the McCarran-Ferguson Act (“MFA”) and,

alternatively, for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).

American’s Brief Support Mot. Dismiss 14-24, ECF No. 86. Because the Court concludes that

Arencibia has failed to state a claim for a RICO violation, it does not reach American’s alternative

argument that Count V is barred by the MFA.

        To prevail on a civil RICO claim under 18 U.S.C. § 1964(c), the plaintiff must prove (1)

“a violation of [18 U.S.C. § 1962]”; (2) “injury” to “business or property”; and (3) “causation.”

Price v. Pinnacle Brands, Inc., 138 F.3d 602, 606 (5th Cir. 1998). To establish a section 1962(c)

violation, Arencibia must prove that American (1) “engage[d] in” (2) “a pattern of racketeering

activity” (3) “connected to the acquisition, establishment, conduct, or control of an enterprise.”

Zastrow v. Houston Auto Imports Greenway Ltd., 789 F.3d 553, 559 (5th Cir. 2015). American


2
 The Court’s decision to dismiss Counts II and VI based on Arencibia’s lack of Article III standing to assert
claims on behalf of a Texas subclass and, alternatively, for failure to state a claim under Rule 12(b)(6),
obviates the need for the Court to address American’s argument that Counts II and VI are preempted by the
Airline Deregulation Act, which bars the “enact[ment] or enforce[ment]” of any state “law, regulation, or
other provision having the force and effect of law related to a price, route, or service of an air carrier.” 49
U.S.C. § 41713(b)(1).

                                                    - 13 -
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                 Page 14 of 22 PageID 1745



moves to dismiss, arguing that the Amended Complaint “fails to plausibly allege these elements.”

American’s Brief Support Mot. Dismiss 17, ECF No. 86.

       The Court first addresses American’s contention that Arencibia fails to plead that American

engaged in predicate acts of racketeering. Arencibia alleges that American committed mail and

wire fraud, as well as money laundering. Am. Compl. ¶ 111. According to American, “neither

theory is remotely viable.” American’s Brief Support Mot. Dismiss 17, ECF No. 86. For the

reasons that follow, the Court agrees.

       For “mail fraud and wire fraud [to serve] as predicate acts,” Arencibia must allege that

American (1) participated in a “scheme or artifice to defraud” involving the mails or wires, and (2)

harbored an “intent to defraud.” Chris Albritton Const. Co. v. Pitney Bowes Inc., 304 F.3d 527,

532 (5th Cir. 2002) (emphasis omitted). A scheme to defraud requires sufficient allegations of

“false or fraudulent pretenses, representations or promises,” Chris Albritton, 304 F.3d at 532, that

are “material,” United States v. Evans, 892 F.3d 692, 712 (5th Cir. 2018).

       Arencibia alleges that when “the enterprise makes (or permits partners to make)”

statements like “Yes, protect my trip” and “Includes trip cancellation, trip interruption, … and

more,” it portrays that the product being sold offers “broad, no-fault travel protection” when in

reality the policy is more limited. Am. Compl. ¶ 116. But (1) Allianz’s offer warned Arencibia that

“[t]erms, conditions, and exclusions apply,” Declaration of Coverage at 2, Am. Compl. Ex. C; (2)

Allianz provided him with a hyperlink to view those terms; (3) Allianz provided him at the time

of purchase with direct access to a detailed 36-page policy that “accurately reflect[ed] the nature,

essence, and substance of what it covers”; (4) Allianz emailed him another link to those terms; and

(5) the Allianz policy afforded him 10 days after receiving it to review and cancel without charge

for any reason. Am. Compl. ¶¶ 19 n.4, 38-39, 44; id. at Exs. C-D. Based on the express language



                                               - 14 -
    Case 4:20-cv-00819-O Document 97 Filed 11/13/20                   Page 15 of 22 PageID 1746



of the travel insurance policy, the Court concludes that Arencibia cannot plausibly allege a material

misrepresentation by American.3 “Reliance upon an [alleged misrepresentation] that is directly

contradicted by the express, unambiguous terms of a written agreement between the parties is not

justified as a matter of law.” Prendes v. Select Portfolio Servicing, Inc., 4-12-cv-337-Y, 2012 WL

6913511, at *5 (N.D. Tex. Dec. 28, 2012) (citation omitted). Further, “[u]nder Texas law, an

insured has a duty to read his insurance policy, is responsible for understanding the policy’s terms

and conditions, and is bound by those policy terms.” United Neurology, P.A. v. Hartford Lloyd’s

Ins. Co., 101 F. Supp. 3d 584, 614-15 (S.D. Tex.), aff’d, 624 F. App’x 225 (5th Cir. 2015); Roland

v. Transamerica Life Ins. Co., 570 F. Supp. 2d 871, 881 (N.D. Tex. 2008) (“An insured is deemed

to be on notice of all terms of an insurance policy . . . and his alleged failure to familiarize himself

with the policy terms . . . cannot now form the basis of a misrepresentation claim.”), aff’d, 337 F.

App’x 389 (5th Cir. 2009). Because Arencibia fails to plausibly allege any actionable

misrepresentation by American, his RICO claim against American fails.

        Further, Arencibia’s invocation of money laundering as a predicate act is conclusory. To

allege money laundering as a predicate act, Arencibia must plead that American engaged in

transactions using proceeds that it knows arose from “a specified unlawful activity” as defined by

18 U.S.C. § 1956(c)(7). Zucker v. Farish, 3-18-cv-1790-K, 2018 WL 6570867, at *5 (N.D. Tex.

Dec. 12, 2018) (citation omitted). Arencibia alleges that American, “knowing that the money it

receives represents the proceeds of some form of unlawful activity, accepts it in violation of 18


3
  Arencibia’s complaint is with Allianz’s offer; he alleges no affirmative misrepresentation made by
American. In his response brief, he acknowledges that his “core” contention is that American failed to
“disclose the truth about the insurance.” Pl.’s Resp. 2, ECF No. 90. “[A]bsent an independent duty, such as
a fiduciary duty or an explicit statutory duty, failure to disclose cannot be the basis of a RICO fraudulent
scheme.” Eller v. EquiTrust Life Ins. Co., 778 F.3d 1089, 1092 (9th Cir. 2015) (internal citation omitted);
see also C & B Sales & Serv., Inc. v. McDonald, 95 F.3d 1308, 1319 (5th Cir. 1996) (“[A]s Humphrey had
no fiduciary duty to C & B, his omissions were not fraudulent.”), modified in part on other grounds, 111
F.3d 27 (5th Cir. 1997).

                                                   - 15 -
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                 Page 16 of 22 PageID 1747



U.S.C. § 1956.” Am. Compl. ¶ 111(5). This conclusory allegation is not enough to plead a money

laundering claim.

       Further, assuming arguendo that Arencibia has pleaded a violation of 18 U.S.C. § 1962, he

“may not sue under RICO unless he can show concrete financial loss.” Patterson v. Mobil Oil

Corp., 335 F.3d 476, 492 n.16 (5th Cir. 2003). In support of its Motion to Dismiss, American

contends that Arencibia has not plausibly alleged “that [he] received less than what [he] bargained

for.” American’s Brief Support Mot. Dismiss 22, ECF No. 86. Id. American argues that Arencibia

“received precisely what he bargained for—a trip insurance policy accompanied by terms and

conditions qualifying the scope of coverage.” Based on the allegations in the Amended Complaint,

and reviewing the plain language of the policy attached as Exhibit C thereto, the Court agrees and

concludes that Arencibia “received the coverage and services for which he contracted,” and thus

cannot plausibly claim that he did not “receive[] the benefit of his bargain,” meaning that he

“suffered no injury.” Zamber v. Amer. Airlines, 4-20-cv-114-O, 2020 WL 3163037, at *7 (N.D.

Tex. June 11, 2020).

       For these reasons, the Court determines that Arencibia has failed to adequately allege a

violation of RICO by American. Accordingly, the Count grants American’s Motion to Dismiss

Count V.

               3.      Request for Declaratory Judgment

       Arencibia seeks a declaratory judgment on behalf of a nationwide class that Defendants

wrongfully induced him to purchase travel insurance protection by misrepresenting the substance,

essence and nature of what their product was[.]” Am. Compl. ¶ 87.

       “Because the Texas Declaratory Judgments Act is a procedural, rather than substantive,

provision,”Arencibia’s request for declaratory relief must be “construe[d] . . . to be one brought



                                              - 16 -
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                     Page 17 of 22 PageID 1748



under the federal Declaratory Judgment Act.” O’Neill v. CitiMortgage, Inc., 4-13-cv-656-O, 2014

WL 1199338, at *4 (N.D. Tex. Mar. 24, 2014). Once a court dismisses the underlying claims, there

are “no claims for which the district court [can] grant declaratory relief.” Val-Com Acquisitions

Trust v. CitiMortgage, Inc., 421 F. App’x 398, 401 (5th Cir. 2011). Because American is entitled

to dismissal of the underlying claims asserted against it, the Court must dismiss the declaratory

judgment claim. Id.; see also Harris Cty. v. MERSCORP Inc., 791 F.3d 545, 553 (5th Cir. 2015)

(“Plaintiffs’ request for declaratory relief should also be dismissed because it cannot survive

without an underlying cause of action.”).

                4.      Leave to Amend

        “[D]istrict courts often afford plaintiffs at least one opportunity to cure pleading

deficiencies before dismissing a case, unless it is clear that the defects are incurable or the plaintiffs

advise the court that they are unwilling or unable to amend in a manner that will avoid dismissal.”

Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002);

Hitt v. City of Pasadena, 561 F.2d 606, 608–09 (5th Cir. 1977) (holding that a complaint should

be dismissed under Rule 12(b)(6) only “after affording every opportunity for the plaintiff to state

a claim upon which relief can be granted”). Here, Arencibia has already had the opportunity to

amend his pleadings after previewing American’s initial Motion to Dismiss, which was filed and

fully briefed while the matter was pending in the Southern District of Florida. Thereafter, he was

permitted to file an Amended Class Action Complaint. Under these circumstances, and given

Arencibia’s failure to articulate how amendment would be anything other than futile, the Court

concludes Arencibia has pled his best case and allowing any further amendments would merely

delay resolution of this matter.

        B. Arencibia’s Claims Against Allianz and Jefferson Insurance



                                                  - 17 -
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                  Page 18 of 22 PageID 1749



       Arencibia, who resides in Florida, initially filed this lawsuit in the Southern District of

Florida. American filed a motion to sever and transfer all claims against it to the Northern District

of Texas, Fort Worth Division, based on a forum selection clause to which Arencibia agreed when

he joined American’s AAdvantage loyalty program. On August 5, 2020, granting American’s

motion to transfer but declining its motion to sever, the presiding judge in the Southern District of

Florida transferred the entire lawsuit to this Court, declining to rule of American’s request for

severance or the pending motions to dismiss.

       The Court has granted American’s motion to dismiss Arencibia’s claims pursuant to

Federal Rule of Civil Procedure 12(b)(6) and for lack of standing. As the forum selection clause

was the sole basis for transfer to the Northern District of Texas, this Court must now address

whether this lawsuit should be transferred to the Southern District of Florida pursuant to 28 U.S.C.

§ 1404(a), which provides that “[f]or the convenience of the parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district or division where it

may have been brought.” The purpose of section 1404(a) “is to prevent the waste ‘of time, energy

and money’ and ‘to protect litigants, witnesses and the public against unnecessary inconvenience

and expense[.]” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (quoting Cont’l Grain Co. v.

Barge FBL–585, 364 U.S. 19, 26, 27 (1960)). The Court may raise whether to transfer venue sua

sponte. See Jarvis Christian College v. Exxon Corp., 845 F.2d 523, 528 (5th Cir. 1988) (holding

that district court may sua sponte transfer action pursuant to 28 USC § 1404(a)); Mills v. Beech

Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989) (“Such transfers [under section 1404(a)] may be

made sua sponte.”); Franklin v. GMAC Mortg., 2013 WL 2367791, at *1 (N.D. Tex. May 30,

2013) (“The Court may . . . issue a Section 1404(a) transfer order sua sponte.”) (Fitzwater, J.).

When deciding whether to transfer venue, discretion must be exercised according to an



                                               - 18 -
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                   Page 19 of 22 PageID 1750



“individualized, case-by-case consideration of convenience and fairness.” Van Dusen, 376 U.S. at

622. A court has “broad discretion in deciding whether to order a transfer.” In re Volkswagen of

Am., Inc., 545 F.3d 304, 311 (5th Cir. 2008) (en banc) (“Volkswagen II’).

        In determining whether to transfer the action, the Court considers “all relevant factors to

determine whether or not on balance the litigation would more conveniently proceed and the

interests of justice be better served by transfer to a different forum.” Peteet v. Dow Chem. Co., 868

F.2d 1428, 1436 (5th Cir. 1989) (internal quotations and citations omitted). Under section 1404(a),

a district court is to first determine “whether the judicial district to which transfer is sought would

have been a district in which the claim could have been filed.” In re Volkswagen AG, 371 F.3d

201, 203 (5th Cir. 2004) (“Volkswagen I”) (citing In re Horseshoe Entm’t, 337 F.3d 429, 432 (5th

Cir. 2003)). Once this initial determination is made, a district court

       turn[s] to the language of § 1404(a), which speaks to the issue of “the convenience
       of parties and witnesses” and to the issue of “in the interest of justice.” The
       determination of “convenience” turns on a number of private and public interest
       factors, none of which [is] given dispositive weight. The private concerns include:
       (1) the relative ease of access to sources of proof; (2) the availability of compulsory
       process to secure the attendance of witnesses; (3) the cost of attendance for willing
       witnesses; and (4) all other practical problems that make trial of a case easy,
       expeditious and inexpensive. The public concerns include: (1) the administrative
       difficulties flowing from court congestion; (2) the local interest in having localized
       interests decided at home; (3) the familiarity of the forum with the law that will
       govern the case; and (4) the avoidance of unnecessary problems of conflict of laws
       or the application of foreign law.

Id. (citations omitted). In a section 1404(a) analysis, a plaintiff’s choice of forum “should be

respected” unless “the transferee venue is clearly more convenient.” Volkswagen II, 545 F.3d at

315. A plaintiff’s choice of forum, however, is not an independent factor within the § 1404(a)

analysis.” Id. at 314 n.10. Here, Arencibia chose his home forum when he initially filed this lawsuit

in the Southern District of Florida.


                                                - 19 -
 Case 4:20-cv-00819-O Document 97 Filed 11/13/20                     Page 20 of 22 PageID 1751



        Thus, the Court first considers whether venue is proper in the Southern District of Florida.

Arencibia is a resident of Dade County, Florida. Defendants Allianz and Jefferson, in their original

motion to dismiss, did not object to venue in the Southern District of Florida. Accordingly, the

remaining claims in this action are eligible to be transferred back to the Southern District of Florida

at the Court’s discretion if, after considering the public and private interest factors, the Court

concludes that “on balance the litigation would more conveniently proceed and the interests of

justice be better served by transfer to a different forum.” Peteet, 868 F.2d at 1436.

        In this case, while some of the section 1404(a) factors are neutral as between this Court

and the Southern District of Florida, those factors that favor the Southern District of Florida, on

balance, strongly favor transfer to the Southern District of Florida, and no factor actually favors

maintaining this case in the Northern District of Texas. First, Arencibia does not allege any facts

suggesting that any, much less a substantial part, of the events giving rise to his claims occurred

in Texas. Additionally, Defendant Jefferson, a New York corporation, and Allianz, a Virginia

corporation, are affiliated companies indirectly owned by Allianz SE, a publicly held German

company. See Defs.’ Corporate Disclosure Statement, ECF No. 25. For these Defendants, the

Court concludes it is no less convenient for them to litigate this action in the Southern District of

Florida than it would be to litigate in this judicial district. Further, the Court concludes that it would

likely be equally convenient for witnesses if the action were transferred to the Southern District of

Florida, and access to sources of proof would likely be equally available in the Southern District

of Florida.

        And, in light of the Court’s decision to grant American’s Motion to Dismiss, no Texas

state-law claims remain. The sole remaining claims are for unjust enrichment under Florida law

(Count III), and for violations of the FDUTPA (Count IV), as well as RICO (Count V). In addition



                                                  - 20 -
    Case 4:20-cv-00819-O Document 97 Filed 11/13/20                   Page 21 of 22 PageID 1752



to moving to dismiss Arecibia’s claims under Florida law pursuant to Federal Rule of Civil

Procedure 12(b)(6), Allianz and Jefferson Insurance make specifics arguments that, under Florida

law, certain claims are not permitted to continue on a class-wide basis.4 The Southern District of

Florida’s familiarity with Florida law that will govern the remaining claims clearly favors transfer

of this matter to the Southern District of Florida. See Volkswagen I, 371 F.3d at 203; In re

Horseshoe Entm’t, 337 F.3d at 432.

        Accordingly, for the convenience of the parties and in the interest of justice, pursuant to 28

U.S.C. § 1404(a), the Court will transfer all remaining claims in this action to the United States

District Court for the Southern District of Florida, where this lawsuit was initially filed.

IV.     CONCLUSION

        Based on the foregoing, the Court GRANTS American Airlines, Inc.’s Motion to Dismiss

Plaintiff’s Amended Class Action Complaint (ECF No. 85). Plaintiffs’ claims against American

Airlines, Inc. are hereby DISMISSED with prejudice, and American Airlines, Inc. is

DISMISSED as a party to this lawsuit. Pursuant to 28 U.S.C. § 1404(a), the court sua sponte

transfers all remaining claims against the remaining Defendants AGA Service Company d/b/a

Allianz Global Assistance and Jefferson Insurance Company to the United States District Court

for the Southern District of Florida, where this lawsuit was originally filed. In light of this ruling,




4
  As just one an example, Allianz and Jefferson, in support of their motion to dismiss, assert that, under
Florida law, Plaintiff’s claims for misleading and deceptive insurance practices, however denominated, are
inappropriate for class treatment. “Under Florida law, claims rooted in fraud and deceit are based on
separate contracts or transactions and are ‘inherently diverse’ because ‘the demands of the various
defrauded parties are not only legally distinct, but each depends upon its own facts.’” Buell v. Direct
General Ins. Agency, Inc., No. 8:06-cv-1791-T-26MSS, 2007 WL 1296347, at *2 (M.D. Fla. May 1, 2007)
(“Florida law is clear that fraud claims are inappropriate for class treatment as a matter of law because of
the individual questions presented.”), aff’d, 267 F. App’x 907 (11th Cir. 2008). Thus, no statewide or
nationwide class could be certified when the claims sound in fraud, misrepresentation, or deception.” Defs.’
Mot. Dismiss ¶ 47, ECF No. 87. Allianz and Jefferson Insurance make similar arguments relying on Florida
law that undercut nationwide class action treatment of Plaintiff’s unjust enrichment claim. Id. ¶ 49.

                                                   - 21 -
    Case 4:20-cv-00819-O Document 97 Filed 11/13/20                Page 22 of 22 PageID 1753



the Court does not address any remaining motions.5 The clerk of the court shall effect this transfer

in accordance with the usual procedure.

        SO ORDERED on this 13th day of November, 2020.



                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE




5
  Pending are Defendants AGA Service Company and Jefferson Insurance Company’s Motion to Dismiss
Plaintiff’s Amended Class Action Complaint (ECF No. 87), filed October 23, 2020, and Plaintiff’s Motion
for Class Certification (ECF No. 92), filed October 23, 2020.

                                                - 22 -
